* ChinaCast EducationCorporation 2resentation November 14, 2007 NASDAQ: CAST www.chinacasteducation.com 2 This presentation contains forward-looking statements. These statements are madeunder the “safe harbor” provisions of the U.S. Private Securities Litigation Reform Act of1995. These forward looking statements can be identified by terminology such as “will,”“expects,” “anticipates,” “future,” “intends,” “plans,” “believes,” “estimates” and similarstatements. ChinaCast may also make written or oral forward-looking statements in its periodicreports to the U.S. Securities and Exchange Commission, in its annual report toshareholders, in press releases and other written materials and in oral statements madeby its officers, directors or employees to third parties. Statements that are not historicalfacts, including statements about ChinaCast’s beliefs and expectations, areforward-looking statements. Forward-looking statements involve inherent risks and uncertainties. Furtherinformation regarding these risks and uncertainties is included in our registrationstatement and other documents filed with the Securities and Exchange Commission. ChinaCast does not undertake any obligation to update any forward-looking statement,except as required under applicable law. Safe Harbor Statement 3 Agenda • Third Quarter 2007 Operational Highlights • Business Strategy Overview • Third Quarter 2007 and 1st 9 Months Financial Highlights • Q & A 4 Third Quarter FY2007 Operational Highlights • Revenue increased by 25% year-over-year to RMB46.0 million (US$6.1 million) from RMB36.9 million in the same period of the prior year. • Net income increased by 66% year-over-year to RMB16.9 million (US$2.3 million) from RMB10.2 million in the same period of the prior year. • The Group opened 8 new Daily English learning centers in Beijing, the company’s first bricks and mortar schools, and in so doing became a player in the market for language training in China valued at $2 billion annually. • Announced MOU to acquire a 51% stake in Wuhan Media and Communications College, the company’s first post-secondary educational institution acquisition. • Listing of ChinaCast shares, warrants and units on the NASDAQ commenced on October 29, 2007, under the new tickers, CAST, CASTW and CASTU respectively. 5 Third Quarter 2007 Operational Highlights • Revenues from the post-secondary education distance learning sector increased by 32% to RMB17.6 million ($US2.4 million). - The number of post-secondary students grew to 121,000 at the close of the third quarter, up 10% year-on-year. • Revenues from the K-12 educational content delivery sector for the third quarter of 2007 came to RMB15.6 million (US$2.0 million). a year-on-year decrease of 27%. - This is primarily due to a drop in equipment sales compared with last year although the number of subscribing schools remained stable at 6,500. • Revenues from the vocational/career training sector showed the most dramatic growth with revenues totalling RMB12.8 million (US$1.7 million), up five fold year-on-year. - The establishment of the Daily English language training service and higher equipment sales contributed to the growth RMB 12.8m RMB 17.6m RMB 15.6 m 38% 28% 34% Business Strategy Overview Our Goal is to be a Leader in the PRC For-ProfitEducation Sector • To achieve this goal, ChinaCast is transitioning from a B2B e-learning provider to a full service for-profit education brand operating in three main education service sectors: - E-Learning - Leader in B2B e-learning and training services for post-secondary, K-12 and vocational/career education sectors - English Language Training - Became a leading English Language training provider through acquisition of Modern English, now branded “Daily English” - For Profit Post-Secondary Education - Acquisition strategy targeting well known, accredited universities throughout China with focus on vocational/career oriented programs - Proposed acquisition - Wuhan Media & Communications College (WMCC) - deal slated to close end 2007 8 Our Strategy % Revenue Our Strategy Is To: § Continue to grow our existing B2B E-Learning Business as the PRC education and internet service market expands § Acquire schools and education content to transition from a B2B e-learning provider to a B2C nationwide education brand focusing on post-secondary and vocational/career Estimated Revenue Mix 9 Our M&A Strategy Disciplined M&A strategy based on: - Risk adjusted returns in excess of our cost of capital - Synergies / cost savings opportunities - Management expertise - Accretive to earnings within reasonable time period Post Secondary Schools § Over 300 private universities in China § Plan to acquire a minimum of 3-4 institutions within next 18 mos. to enhance program offering & geographic reach § Become nationwide B2C education name Vocational/Career Schools § Expand Daily English nationwide and expand course offerings § New vocational/career school acquisition targets (IT/Media, Management, Finance, Health) Deploy cash (US$135M postwarrant exercise) to acquire anddevelop Third Quarter & 1st 9 MonthsFinancialHighlights 11 2ncome Statement Highlights 3Q 2006 (RMB m) 3Q 2007 (RMB m) 3Q 2007 (US$ m) YoYChange Revenue 36.9 46.0 $6.1 +25% Service 32.7 38.0 $5.1 +16% Equipment 4.2 8.0 $1.1 +91% Gross Profit 23.7 25.9 $3.5 +9% Gross Margin 64% 56% - -10 pts Income from Continuing Operations 11.1 16.8 $2.2 +51% Operating Margin 30% 37% - +7 pts Net Income 10.2 16.8 $2.2 +66% Net Margin 28% 37% - +9 pts Income Per Share (Basic) * 0.61 0.62 $0.08 Income Per Share (Diluted) * 0.58 0.61 $0.08 * Weighted Average Shares Used in Computation: 1.Basic: 2006 - 16,657,872, 2007 - 27,266,564 2.Diluted: 2006 - 17,406,787, 2007 - 27,783,672 12 2007 1st 9 Months Income Statement Highlights 9M 2006 (RMB m) 9M 2007 (RMB m) 9M 2007 (US$ m) YoYChange Revenue 118.9 128.2 $17.1 +8% Service 91.5 106.0 $14.1 +16% Equipment 27.4 22.1 $3.0 -20% Gross Profit 61.5 72.5 $9.7 +15% Gross Margin 52% 57% - +5 pts Income from Continuing Operations 30.2 44.2 $5.9 +32% Operating Margin 25% 35% - +10 pts Net Income 26.9 43.9 $5.9 +63% Net Margin 23% 34% - +11 pts Income Per Share (Basic) * 1.62 1.67 $0.22 Income Per Share (Diluted) * 1.55 1.60 $0.21 * Weighted Average Shares Used in Computation: 1.Basic: 2006 - 16,657,872, 2007 - 27,266,564 2.Diluted: 2006 - 17,406,787, 2007 - 27,783,672 13 2004 - 2007 Annual Performance Notes: 1. Exchange Rate Used: US$ RMB 8.0 (2004-2005), RMB 7.8 (2006), RMB 7.6 (2007) 2. 2004 includes $2.88m in share option expenses. The figure for 2005 was $0.24m. 3. 2006 includes $2.2m in non-recurring costs due to amortization of intangibles and professional fees associated with merger RMB (k) 14 • Net operating cash flow for the third quarter was RMB29.7 million, equivalent to US$4.0 million. • Cash and bank balances together with term deposits increased to RMB735.3 million (US$98.0 million) as of September 30, 2007. No debt. • Total common shares issued: 27.3 million • Outlook for Full Year ending December 31, 2007 • Total revenue to be in the range of RMB187.5 million (US$25.0 million) to RMB195.0 million (US$26.0 million) • Net income, excluding share-based compensation expenses, to be in the range of RMB52.5 million (US$7.0 million) to RMB56.3 million (US$7.5 million) for the year ending December 31, 2007 • This forecast reflects ChinaCast’s current and preliminary view, actual results may differ materially 2007 Q3 and 1st 9 Months Financial Highlights
